Citation Nr: 1116098	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active service from June 1970 to January 1972.  He served in the Republic of Vietnam from January 1971 to October 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision. 

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of the hearing is associated with the Veteran's claims folder.

In July 2008, the Board remanded the Veteran's claim to conduct some needed development in an effort to corroborate his required stressor.  The claim was returned to the Board, and the Board denied the Veteran's claim in a February 2010 decision.  The Veteran appealed his claim and the Board's denial was vacated by the Court of Appeals for Veterans Claims (Court) and returned to the Board pursuant to an October 2010 joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that he has PTSD as a result of being involved in an accident while riding in a 2.5 ton truck during service in November 1970 while stationed at Fort Belvoir.  The Veteran reported that the truck rolled over and he was pinned in the cab for a long time during which time he was fearful that the truck was going to blow up.  The Veteran's claim was denied by the Board as insufficient evidence existed to corroborate his reported stressor.  

It is also noted that the Veteran has related his PTSD to his experiences in the Republic of Vietnam.  The Veteran has generally denied ever being in combat, as his primary occupation was building roads with the combat engineers.  The Veteran has also related that his camp was hit by rocket attacks one night, and he reported witnessing an enemy soldier get killed after stepping on a claymore mine.  The Veteran has also indicated that the sounds and smells of Vietnam have stayed with him.

As noted, the Board decision was vacated by the Court and his claim was remanded pursuant to a joint motion for remand.

The premise of the joint motion for remand was that the Board had failed in its duty to assist the Veteran.  The joint motion for remand acknowledged the fact that the Board had requested records from the National Personnel Records Center (NPRC), but noted that the response from the NPRC directed VA to contact the National Archives and Records Administration (NARA) Textual Records Reference Staff and request any records documenting the activities of the Veteran's unit.  The Department of the Army also recommended that such a request be made.  On remand this should be done. 

The joint motion for remand also found that VA had not provided the Veteran with notification of a formal finding that VA had been unable to corroborate the Veteran's alleged in-service stressors.  As such, if NARA, or other evidence received in conjunction with the remand, is unable to verify the occurrence of the Veteran's alleged in-service truck accident, the Veteran should be provided with a formal finding that his reported stressor could not be verified.

It is also noted that during the pendency of the Veteran's claim, the regulations for service connection for PTSD (38 CFR § 3.304(f)(3)) were amended to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  

The primary result of the amendment is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms must be medically related to the claimed stressor by a VA psychiatrist or psychologist, or contract equivalent.  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Given the recent amendments to 38 CFR § 3.304(f)(3) that have eased the stressor requirements, and given the fact that the Veteran has suggested at least one stressor that is related to a fear of hostile military activity, the Board concludes that a VA examination is warranted.

The Veteran was stationed in the Republic of Vietnam from January 1971 until October 1971.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any stressors from his Vietnam service.  

2.  Provide the Veteran with a copy of the revised PTSD regulations that are contained in 38 C.F.R. § 3.304(f).

3.  Contact the National Archives and Records Administration (NARA) and request Staff Daily Journals, After Action Reports, and Operational Reports-Lessons Learned for Company B, 1st Battalion, and Company B, 3rd Battalion, USAES Brigade, Fort Belvoir for the month of November 1970, or any other records that might document a motor vehicle accident.  If records are unavailable, a negative reply is requested.  

4.  If the NARA is unable to corroborate the Veteran's alleged in-service truck accident, send the Veteran a letter explaining that VA had been unable to corroborate the Veteran's reported stressor and provide a list of sources that were contacted including the National Personnel Records Center and the Department of the Army.

5.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  

The examiner should diagnose any current psychiatric disability, to include PTSD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current psychiatric disability either began during or was otherwise caused by the Veteran's military service.  

In particular the examiner should determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD; and, if so, the examiner should provide an opinion as to whether the Veteran's claimed stressors from his time serving in Vietnam are adequate to support a diagnosis of PTSD pursuant to the DSM-IV.  

If the occurrence of the alleged in-service truck accident is verified, the examiner should also provide an opinion whether that stressor is sufficient to support a diagnosis of PTSD pursuant to the DSM-IV. 

6.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


